Title: From George Washington to Clement Biddle, 17 January 1784
From: Washington, George
To: Biddle, Clement



Dear Sir,
Mount Vernon 17th Jany 1784

On the 8th I wrote to you for 70 Yards of livery lace (red & white, 3/4 or Inch wide, or any width between) to be sent by the Post; or any other safe & expeditious conveyance. Lest that letter should have miscarried I repeat my request, as I am in immediate want of the article. I did, at the sametime desire that one hundd weight, or a Barrl of good Coffee might be sent me by the first Vessel bound for the Port of Alexandria.
I pray you now, my good Sir, to send me as soon as a conveyance offers, four brass wired Sieves, of the common size in the rim, but exactly one eighth, one sixteenth, and one thirtieth of an Inch in the Meshes—the fourth to be finer than the last mentioned—I want these to prepare materials to compose a Cement of which I propose to make some experiments—exactness

therefore in the different sizes is required of the maker of them.
I have seen rooms with gilded borders; made I believe, of Papier Maché fastned on with Brads or Cement round the Doors & window Casings, surbase &ca; and which gives a plain blew, or green paper a rich & handsome look—Is there any to be had in Philadelpa?—and at what price?—Is there any plain blew & green Paper to be had also?—the price (by the yd & width). With great regard—I am Dr Sir Yr Most Obedt Servt

Go: Washington

